Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered June 22, 2001, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, and judgment, same court (Daniel FitzGerald, J.), rendered June 26, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a consecutive term of 6 to 12 years, unanimously affirmed.
The trial court’s Sandoval ruling, which limited the People’s elicitation of defendant’s extensive criminal background, balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]).
Defendant received effective assistance of counsel with regard to both of his convictions (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing either of the sentences.
Defendant’s remaining arguments with regard to both of his convictions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Saxe, Williams, Friedman and Marlow, JJ.